         Case 1:17-cv-02041-RJL Document 149-1 Filed 05/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                          Plaintiffs,

 v.                                                       Civil Action No. 1:17-cv-02041 (RJL)

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                          Defendants.


                            [PROPOSED] ORDER GRANTING
                      JOINT MOTION FOR A STATUS CONFERENCE


         Upon consideration of the parties’ Joint Motion for a Status Conference, and mutual

consent of counsel, the Court ORDERS that:

         The Joint Motion for a Status Conference is GRANTED; and:

         The Court will issue a separate Order scheduling a status conference hearing, to be attended

by counsel for the parties, for the purpose of setting a schedule for the completion of discovery.



SO ORDERED

Dated:
                                                               RICHARD J. LEON
                                                               Senior United States District Judge
